DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15 as currently amended) in the reply filed on 9/7/2021 is acknowledged.  The traversal is on the general ground(s) that Rieck does not disclose the shared technical feature as discussed in the previous rejection. However, the examiner submits that the arguments are moot in view of Bota (U.S. PGPub 2014/0259601), which is relied on below to reject claim 1, and thus also shows lack of unity between the claim groups.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 64 (e.g. see Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Paragraph 43 refers to the “holding and rotating system 63”, but “63” was previous used to reference the upper holding system.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 9 recites “the cutting assembly includes first and second cutting plates and a spacer is positioned in association with each of the first and second cutting plates to produce a predetermined spacing between sections of the connecting bead for sealing thereof”. However, the disclosure describes only one cutting plate (65) and a spacer (71) between the cutting plate and the forming plate. There is no description of a second cutting plate and associated spacer.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

cutting assembly (e.g. claim 1) - a cutting roller (72) and cutting plate (65) (paragraph 36)
forming member (e.g. claim 1) - a forming roller (74) (paragraph 36)
moving assembly (e.g. claim 1) - (55) “any suitable mechanism” (paragraph 33), see rejection under 112(b) below
rotating assembly (e.g. claim 1) - no corresponding structure (paragraph 35), see rejection under 112(b) below
sealing assembly (e.g. claim 1) a crimping plate (59) (paragraph 5)
control system (e.g. claim 1) - a computing device with processor(s) to execute instructions stored on memory (paragraph 44)
further holding system (e.g. claim 5) - (81) a slidable plate movable between engaged/disengaged positions by an actuator, into/out of engagement with angled surfaces formed on opposing plates (paragraph 43)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “moving assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In particular, the specification recites that the moving mechanism may be “any suitable mechanism” (paragraph 35). For example, MPEP  2181(II)(A) states that if there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). Furthermore, for example, “[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. For similar reasons, the examiner submits that simply disclosing “any suitable mechanism” fails to satisfy the requirements of 35 U.S.C. 112(b).
Claim limitation “rotating assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, the description discloses a “holding and rotating system” (paragraphs 33, 43) which may be associated with clamps, and claim 4 suggests that the rotating system comprises clamps to secure the work piece above and below the cut. However. It does not appear that the clamps would serve the claimed function of “[rotating] at least one of the first and second sections of the work piece after 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites the limitation "the spacing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a spacing--.
Claim 2 recites the limitation "the connection" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --the connecting bead--.

Claim 6 recites “a substantial portion” in line 3. It is unclear what constitutes a “substantial portion”, and the disclosure provides no specific mention of this feature to provide guidance.
Claim 6 recites the limitation "the periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a periphery--.
Claim 7 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a top--.
Claim 7 recites “a flat, small dimension” in lines 3-4. The terms “flat” and “small” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites “where the forming assembly is operated…”, which reads as a method limitation, while the claim is drawn to an apparatus, thus rendering the claim unclear. For examination purposes, this will be interpreted as if reciting -- where the forming assembly is operable…--
Claim 10 recites “a forming crimp and the sealing assembly provides” in line 3, which is generally unclear due to what appears to be a typographical or grammatical error.
Claim 10 recites “high pressure” in line 3. The term “high” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the “high pressure” crimp will be understood as being a crimping beyond the pre-crimp.
Claim 15 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a top--.
Claim 15 recites the limitation "the bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --a bottom--.
The remaining claims are rejected by virtue of their dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bota (U.S. PGPub 2014/0259601, cited in IDS) in view of Lawler (U.S. PGPub 2010/0170318, cited in IDS).
Claim 1: Bota discloses an apparatus for forming a sealed duct member for use an air handling system (e.g. abstract) comprising, at least one work station (50) adapted to accommodate a work piece (work piece of Fig. 1), a cutting assembly (cutting roller 148, cutting plate 132) associated with the work station, the cutting assembly configured to cut the work piece in a predetermined manner to form first and second sections (paragraphs 47-48), a forming assembly including a forming member (forming wheel/roller 149) and at least one die member (64, 66; 420, 422) to form a connecting bead in the first and second sections which cooperate to reconnect the first and second sections together at a predetermined position (paragraph 48), a work piece moving assembly (platen 84) to move the work piece relative to the cutting assembly and forming assembly (paragraph 37), and a rotating assembly that engages and rotates at least one of the first and second sections of the work piece after being cut (paragraph 43 - i.e. if a single work station is used to perform both operations of forming and rotating) and a sealing assembly (400, including crimping plates 410 and 412) which cooperates with the at least one die member to seal the connecting bead in the first and second sections after the connecting beads are formed (paragraphs 54-55), and a control system (110) for controlling operation of the cutting, forming, work piece moving assembly, rotating assembly and sealing assembly (paragraph 44).

Claim 3: Referring to Bota, the sealing assembly includes at least one crimping plate (410, 412) that is movable toward and away from the at least one die member in the direction of the axis of the work piece to engage the at least one die member and seal the formed connecting beads (paragraphs 53-55).
Claim 4: Referring to Bota, the rotating assembly includes a first clamp positioned to secure the work piece below the cut in the work piece (e.g. a work piece retaining mechanism such as a tube clamp holding the bottom of the work piece).  Bota further teaches that the dies 64 and 66 serve a clamping function to secure both sections during and after cutting and forming (paragraph 47) and thus may be considered a second clamp positioned to secure the work piece above the cut in the work piece. Alternatively, Lawler teaches, in conjunction with the rotating assembly, the arms gripping arms (66 and 68) which essentially serve as grips to clamp the upper section above the cut (paragraph 65).
Claim 7: Referring to Bota, the at least one crimping plate moves to engage the top of the at least one die member to force the at least one die member against the connecting beads and seal the formed connecting beads together to form a flat, small dimension sealed coupling between gore sections of the work piece (paragraphs 53-55). The examiner notes that the meaning of “flat, small dimension” is not entirely clear as noted above, but for lack of additional information will be presumed as referring to the geometry of a sealing bead as similarly formed by Bota using the similar techniques as cited above.
Claim 8: The forming sealing assembly is usable to pre-crimp the work piece prior to formation of the connecting beads in the first and second sections (“pre-form” - paragraph 42).
Claim 10: The forming assembly is operated to provide a pre-crimp (“pre-form”) of the connecting bead in the first and second sections (paragraph 42), a forming crimp and the sealing assembly (400) 
Claim 11: The pre-crimping forms a portion of the work piece for subsequent sealing (as cited above for claims 8 and 10).
Claim 12: The at least one crimping plate is moved by drives (477) on opposing sides (it appears that two are present on each side - see Fig. 20 and paragraph 53) to apply force over the formed connecting beads to evenly seal the connecting beads together (paragraph 54). The examiner submits that an “even” seal is implied or at least obvious in that a leak-free joint would have been the goal of the sealing process, and thus the seal would at least be “even” in the sense that it would or should provide a continuous air-tight seal without discontinuity.
Claim 13: The cutting assembly includes a cutting wheel (148) with a profile (see Fig. 12) including a first radiused portion at a top portion of wheel (a curved portion near the top end in Fig. 12) which causes pre-forming of the first section of work piece as it is being cut (the examiner submits that given the location of the first radiused portion with respect to the central cutter portion, some formation of the work piece would be expected though not explicitly described. It is also noted that the cutter wheel 148 is shaped essentially the same as that of the instant application and so it is expected that it would have performed similarly).
Claim 14: The cutting wheel has a second knife portion (central pointed protrusion in Fig. 12) adjacent the first radiused portion that cuts the work piece into the first and second sections, and a second radiused portion (bottom rounded portion) adjacent the second knife portion to cause pre-forming in the second section of the work piece (as noted above, given the location of the first radiused portion with respect to the central cutter portion, some formation of the work piece would be expected though not explicitly described. It is also noted that the cutter wheel 148 is shaped essentially the same as that of the instant application and so it is expected that it would have performed similarly).

Allowable Subject Matter
s 2, 5-6, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Bota is considered the closest art of record. Regarding claim 2, while Bota discloses a cutting plate and a forming plate, the two appear to be directly connected with fasteners (see Fig. 10). Neither Bota, nor any of the various similar devices in the field of endeavor cited below or in the IDS disclose at least one spacer ring mounted in association with the cutting plate and forming plate to maintain the spacing between the cutting and forming plates during sealing of the connection by the sealing assembly.
Regarding claim 5, none of the art of record disclose a “further holding system” as interpreted under 112(f), i.e. a slidable plate movable between engaged and disengaged positions by an actuator 85 that moves into and out of engagement with angled surfaces 83 formed on opposing plates 81 to move plates 81 into engagement with the top gore section, or equivalents thereof. Claim 6 depends from claim 5.
Regarding claim 9, Neither Bota nor the remaining art of record disclose first and second cutting plates and a spacer is positioned in association with each of the first and second cutting plates to produce a predetermined spacing between sections of the connecting bead for sealing thereof. It is noted that this claim lacks antecedence in the disclosure as noted above.
Regarding claim 15, while Bota discloses a cutting wheel having the basic geometry of claim 14, Bota and the remaining art of record lack sufficient disclosure of where the first radiused portion includes a varied radius from the top to the bottom thereof. As described in paragraph 39 of the instant application, the particular varied radius geometry serves to form the bead in a particular way and is not arbitrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The additionally cited references generally represent examples of similar duct forming apparatus.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726